Citation Nr: 1041792	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  07-03 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
headaches for the period prior to November 24, 2009, and to a 
rating higher than 30 percent for the period since November 24, 
2009.   

2.  Entitlement to an initial rating in excess of 10 percent for 
low back disability for the period prior to November 24, 2009, 
and to a rating in excess of 20 percent for the period since 
November 24, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Schechter, Counsel

INTRODUCTION

The veteran served on active military duty from September 1985 to 
January 2006.

The appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho.  The RO 
initially assigned a 10 percent disability rating for each of the 
appealed disorders.  The Board remanded the case for additional 
development in August 2009.  Following upon remand development, 
the Appeals Management Center (AMC) by a June 2010 rating action 
granted a higher initial disability evaluation for headaches of 
30 percent effective from November 24, 2009, and granted a higher 
initial disability evaluation for a low back disorder of 20 
percent for the Veteran's low back disorder effective from 
November 24, 2009.  The case now returns to the Board for further 
review.  

The Board has recharacterized the second listed issue on appeal 
as a low back disorder because while it was previously 
characterized as degenerative disk disease of the lumbar spine, 
upon remand examination in  November 2009 the primary low back 
disability was identified as grade 1 
spondylolisthesis/spondylolysis of L5 on S1, which the RO has 
recognized as part and parcel of the service-connected low back 
disability.  Hence the recharacterization as simply a low back 
disorder is meant to encompass the greater, more multifaceted 
disability now associated as part of that service-connected 
disorder.  

The Board notes that although the Veteran contends his service-
connected disorders interfere to an extent with his employment, 
the record reflects that he remains employed on a full time 
basis.  Consequently, although the issues before the Board 
involve the initial ratings assigned two disorders, the matter of 
entitlement to a total rating based on individual unemployability 
due to service-connected disabilities is not before the Board at 
this time, and will not be further addressed.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).



FINDINGS OF FACT

1.  For the period beginning February 1, 2006, the Veteran's 
headache disorder most nearly approximates characteristic 
prostrating attacks occurring on average once a month over the 
last several months.
  
2.  For the period from February 1, 2006, through November 23, 
2009, the Veteran's low back disorder was manifested by flexion 
functionally limited to no less that 61 degrees and by combined 
range of thoracolumbar spine limited to no less than 120 degrees, 
with no abnormal spinal contour. 

3.  For period beginning November 24, 2009, the Veteran's low 
back disorder was not manifested by limitation of thoracolumbar 
flexion to 30 degrees or less, or by ankylosis. 

4.  For the period since February 1, 2006, the Veteran has not 
experienced incapacitating episodes of intervertebral disc 
syndrome resulting in a total of one or more missed weeks of work 
over a 12 month period.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, but no more, have been 
met for the Veteran's service-connected headache disorder for the 
entire period beginning February 1, 2006.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b), 
4.1, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2010).

2.  The criteria for a rating in excess of 10 percent for a low 
back disorder were not met for the period from February 1, 2006, 
through November 23, 2009.  38 U.S.C.A. §§ 1155, 5103(a), 5103A 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b),  4.1, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2010).

3.  The criteria for a rating in excess of 20 percent for a low 
back disorder have not been met for the period beginning November 
24, 2009.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.321(b), 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (2009).  This notice must be provided prior 
to an initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Moreover, where there is an 
uncured timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any such 
defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 
1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).

The Veteran submitted his original claims for service connection 
in August 2005 (prior to his separation from service on January 
31, 2006).  The Veteran was afforded an initial VCAA notice 
letter in August 2005, prior to the initial appealed rating 
action in March 2006.  In the course of development of this 
appealed initial rating claim, the Veteran was afforded an 
additional VCAA notice letters in August 2009 and November 2009, 
following the Board's remand, addressing the initial rating 
issues this subject of this appeal.  In these letters, he was 
informed of the notice and duty-to-assist provisions of the VCAA, 
and was informed of the information and evidence necessary to 
substantiate the claims for higher initial ratings.  These 
notices were prior to readjudication of the initial ratings by a 
SSOC and an Appeals Management Center (AMC) rating action, both 
in June 2010.  

The VCAA letters letter informed of the respective roles of the 
Veteran and VA in developing the claim and obtaining evidence, 
and that it was ultimately the Veteran's responsibility to see 
that pertinent evidence not in Federal possession was obtained.  
The letters also provided him with general notice of the evidence 
required to satisfy the initial rating claims.  He was also then 
afforded notice of how disability ratings and effective dates are 
assigned, with the RO thereby complying with the requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In short, the Veteran has received the 38 U.S.C.A. § 5103(a)-
compliant notice to which he is entitled.

VA's duty to assist the Veteran in the development of the claim 
includes assisting him in the procurement of service treatment 
records (STRs)  and pertinent post-service treatment records, and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board finds that the RO adequately 
developed the claim based on the Veteran's assertions and the 
information and evidence provided.  The RO appropriately 
requested from him (and from other sources) his STRs and post-
service VA and private treatment and evaluation records.  All 
records received were associated with the claims file.  The RO 
also informed the Veteran, including by the appealed rating 
action and subsequent SOC and SSOCs, of records obtained, and 
thus by implication of records not obtained, in furtherance of 
his claims.

It appears that all obtainable evidence identified by the Veteran 
relative to his claims has been obtained and associated with the 
claims file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of record, 
which would need to be obtained for a fair disposition of this 
appeal.  The file contains VA, private, and service treatment 
records, and VA treatment examinations and VA examinations for 
compensation purposes.  The case presents no reasonable 
possibility that additional evidentiary requests would further 
the appealed claim adjudicated herein.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty to 
assist the appellant in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio, supra.

The Veteran was afforded examinations in September 2005 and 
November 2009 to address his current headache disorder and low 
back disorder for compensation purposes.  These examinations, 
taken together, adequately addressed both the Veteran's 
assertions and objective findings.  The examination reports, 
taken together with the balance of the treatment and examination 
reports of record, consisting of service and VA records and 
private records of treatment and evaluation, are adequate for the 
Board's adjudication of the appealed claim.  As discussed in 
detail below, the nature and extent of the claimed disorders has 
been sufficiently established by these examinations and the 
record as a whole for the Board's adjudication of the initial 
rating claims, with the evidence presented sufficient to rate the 
disorders based on applicable rating criteria under appropriate 
diagnostic codes, also as discussed below.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).

The Veteran was duly afforded the opportunity to produce 
additional evidence to support his claims, and did so including 
by submitted statements.  As discussed above, the record is also 
otherwise appropriately developed.  Thus, the Board determines 
that the evidentiary record is adequate, and the only significant 
medical question remaining pertaining to the claims for a higher 
initial evaluations for the claimed headache disorder and low 
back disorder, based on development already undertaken, the 
responsibility of the Veteran.  See 38 C.F.R. § 3.303.

The Board also finds that requirements of the Board's August 2009 
remand have been substantially completed, including providing 
appropriate VCAA notice, obtaining VA treatment records, and 
affording VA examinations to ascertain the current level of 
disability for the Veteran's claimed headache disorder and low 
back  disorder.  Only substantial, and not strict, compliance 
with the terms of a Board remand is required pursuant to Stegall 
v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 
97 (2008).  

In view of the foregoing, the Board finds that all notification 
and development actions needed to render a decision on the 
Veteran's claim on appeal herein adjudicated have been 
accomplished.

II.  Applicable Laws Governing Disability Ratings

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned by 
the state of a disorder.  38 U.S.C.A. § 1155.  Separate rating 
codes identify the various disabilities.  38 C.F.R. Part 4.  In 
all cases, the Board attempts to determine the extent to which 
the veteran's disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.

In determining the level of impairment, the disability must be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).  

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010). 

Staged ratings are to be considered for assigning initial ratings 
downstream of grants for service connection, beginning from the 
effective date of service connection, as in this case with these 
claims for headaches and a low back disorder.  Fenderson v. West, 
12 Vet. App 119 (1999).  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2010).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, in relevant part, 38 U.S.C.A. 1154(a) 
(West 2002) requires that VA give "due consideration" to "all 
pertinent medical and lay evidence" in evaluating a claim for 
disability or death benefits.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).  Lay statements may serve to support a 
claim by supporting the occurrence of lay-observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay 
person may provide eyewitness account of medical symptoms). 

In this, as in any other case, it remains the duty of the Board 
as the fact finder to determine the relative credibility of the 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  
The U.S. Court of Appeals for the Federal Circuit held, in 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006), 
that the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of itself, 
and that the Board may weigh the absence of contemporary medical 
evidence against lay statements.  The Board recognizes in this 
case the Veteran's competence to address his current and past 
experiences as to symptoms of his service-connected headache 
disorder and low back disorder, as well as the effects these 
disorders and their symptoms have had on his capacity to 
function, including in work or work-like settings.  Such symptoms 
and impairments are certainly within the purview of lay capacity 
to observe and comprehend.  The Veteran's credibility in this 
case, however, has been substantially brought into question, as 
discussed infra, and the Board has accordingly substantially 
relied upon objective findings to support ratings assigned by 
this decision, also as discussed infra. 


II.  Claim for a Higher Evaluation for Headaches

The Veteran effectively contends that his claimed headache 
disorder warrants higher initial disability ratings than those 
assigned.  The Veteran's service-connected headache disorder is 
rated under schedular criteria based on migraine headaches.  
Under that schedule, 38 C.F.R. § 4.124a, Diagnostic Code 8100 
provides for a 50 percent rating for migraine with very frequent 
completely prostrating and prolonged attacks productive of severe 
economic inadaptability.  A 30 percent rating is provided for 
migraine with characteristic prostrating attacks occurring on an 
average once a month over last several months.  A 10 percent 
rating is provided for migraine with characteristic prostrating 
attacks averaging one attack in two months over last several 
months.

Upon VA examination for compensation purposes in September 2005, 
a history was noted of headaches since 1991.  The examiner noted 
that the Veteran's headaches were reportedly severe and 
throbbing, so that the Veteran had to stay in bed and was unable 
to do anything when they occurred.  The Veteran reported that the 
headaches occurred weekly and lasted for three days, and were 
currently treated with Percocet and Fioricet.  The Veteran was 
reportedly unable to work due to the condition, with two days 
lost from work per month due to the condition.  

A September 2006 private treatment record recorded the Veteran's 
report of migraines occurring once in two weeks, with a 
medication strategy set up for treatment.  An August 2006 private 
treatment recorded the Veteran's report of headaches occurring 
once weekly, with bad headaches occurring once monthly, assessed 
as migraine versus tension headaches.  

In a November 2006 submitted statement the Veteran informed that 
he gets minor headaches at least weekly, and gets major headaches 
approximately every two to four weeks. He also reported currently 
taking twice the medication that he had been taking upon leaving 
service.  The Veteran then informed that with use of his 
medications his headaches did not last more than four to five 
hours.  He informed that he missed at least three days of classes 
each semester in school, presumably due to his headaches.  He 
also then reported working at home since September 2006, and not 
missing work due to his ability to walk around while working or 
to take medication while working.  

In an April 2007 statement the Veteran reported having minor 
headaches almost daily of a severity 1-2 (presumably out of 10).  
He also reported having severe headaches approximately every two 
to four weeks, that he took medication for these headaches which 
made him nauseous and sleepy, and that after 4 to 8 hours of rest 
his headache would then be 2-3 severity but he would be 
functional.  

In a May 2007 statement submitted as a notice of disagreement, 
the Veteran asserted that he had two to three migraine headaches 
per month that required medication and bed rest, with each 
episode lasting two to three days.  He reported being currently 
unemployed but attending college full time, and "occasionally" 
missing college due to headache.  The Veteran informed of being 
given a limited duty profile for multiple weeks in August 2004, 
September 2004, November 2004, December 2004, March 2005, June 
2005, and September 2005.  However, he did not specify the bases 
for these limited duty profiles, and the Veteran's submitted 
statement spoke explicitly to both his headaches and his low back 
disorder.  

A November 2008 VA urgent care note informed of the Veteran 
presenting for additional migraine medication.  The treating 
physician's assistant noted that the Veteran had presented at two 
emergency room visits in the past two months for migraine 
treatment due to running out of medication.  The Veteran reported 
that he typically had two to three migraines per month, for which 
he typically took Zomig followed by an IMITREX injectable one 
hour later, which typically resolved the headache.  The Veteran 
also reported having non-migraine headaches nearly constantly for 
which he took four Excedrin Migraine every other day.  
 
November 2008 VA treatments also reflect normal brain MRI 
findings, and medication adjustments including due to side 
effects of Propanolol which was tried for his migraines.  Other 
treatment records in 2008 also reflect self-reported improved 
symptoms of migraines with medication adjustments.  

Upon VA examination of the Veteran for migraines for compensation 
purposes in November  2009, the Veteran was noted to take 
medications for the condition including Excedrin Migraine, Zomig, 
IMITREX injection, Fioricet, and nortriptyline.  His reported 
response to treatment was good with no side effects.  The 
condition was noted to be stable since its onset.  The Veteran 
complained of weekly headaches over the past year, treated with 
medications.  He reported most of the attacks lasted hours and 
were prostrating.  Physical neurological examination was 
negative.  The examiner assessed that pain associated with the 
headaches impacted daily functioning, with moderate impairment 
and migraines affecting all activities when present.  

At the November 2009 VA examination for compensation purposes, 
the Veteran reported being employed with the same employer for 
over two years, with two  weeks lost from work over the past 12 
months due to his back and headache. 

More recent treatment records have emphasized the Veteran's 
difficulties with a diagnosed right shoulder impingement, while 
including some notation of the Veteran's ongoing headache and low 
back disorders.  A January 2010 treatment record informs of a 
self-administered regime the Veteran follows for his migraines, 
consisting of taking two Excedrin Migraine upon onset of the 
headache, followed by a sumatriptan shot at one hour if relief is 
not obtained, followed by another shot of sumatriptan in another 
hour if relief is still not obtained, followed by Fioricet if 
needed.  The Veteran then reported that the migraines began on 
the right with pulsating pain that prevented sleep, with 
accompanying loud noises and feeling sick to his stomach.  He 
reported taking Nortriptyline for insomnia due to his headaches.  

The Board finds it notable that the Veteran failed to report his 
non-migraine headaches at the VA examination for migraines in 
November 2009, which he reported quite clearly at his November 
2008 treatment.  This oversight is particularly relevant since he 
reported in November 2008 that these other headaches occurred 
nearly constantly, and that he had taken Excedrin Migraine 
medication for these headaches rather than for his migraine 
headaches.  The November 2009 examiner noted that the Veteran's 
migraine headaches had reportedly been stable since their onset, 
and Veteran's report of migraines upon that examination most 
likely does not reflect any change in frequency or severity of 
the migraine headaches, but rather a failure of the Veteran to 
provide a complete and honest account of his headache conditions 
and his use of medication to treat these conditions.  This is 
consistent with the Veteran's self-reporting at the September 
2005 VA examination, in that the Veteran at that earlier 
examination reported having weekly, completely disabling 
headaches lasting three days each, yet only reported missing two 
days in the past month from full employment due to the headaches, 
which is a clear contradiction.  

Because the Veteran more likely provided an honest account of his 
migraine headaches when he was seeking treatment in November 2008 
rather than when he was seeking compensation at an examination 
for compensation purposes in November 2009, the Board judges the 
Veteran's account of the frequency and severity and duration of 
his migraine headaches at the November 2008 treatment visit to be 
the more reliable and accurate account of his migraine headaches.  

The Board believes that the prior private treatment record in 
August 2006 also more accurately reflects the frequency of 
migraines, when he reported having migraines once monthly and 
less severe headaches weekly.  

Based on the reported frequencies in the course of treatment, the 
Board judges the Veteran to have migraine headaches that may 
occur monthly or more frequently, but that resolve fairly quickly 
with medication.  The Veteran did acknowledge at the November 
2009 VA examination that his migraines were controlled with 
medications.  He also then denied side effects of these 
medications.  The Veteran's reports of more prolonged episodes of 
disability, as already noted, are fairly incompatible with the 
Veteran's self-reported history of missed work, as well as 
incompatible with his past self-report of missed days from 
school.  The Board concludes that the evidence preponderates in 
favor of a 30 percent evaluation for migraine headaches, based on 
disability equivalent to characteristic prostrating attacks 
approximately monthly.  The Board judges the quick resolution of 
symptoms with medication to be inconsistent with prolonged 
prostrating attacks as would be required to meet the criteria for 
a 50 percent evaluation.  Hence, while the Veteran reportedly has 
migraines multiple times per month currently, the weight of 
credible evidence is to the effect that their duration with each 
episode is insufficient for the next higher evaluation for the 
disorder, and the rating criteria for a 30 percent evaluation 
more nearly approximates the disability presented due to 
migraines in the Veteran's case.  The Board considers this the 
appropriate rating notwithstanding the reported current greater 
frequency of migraines experienced by the Veteran.  

The Board concludes that this 30 percent evaluation is warranted 
for the entire initial rating period, beginning from the February 
1, 2006, date of service connection for migraine headaches, based 
on frequency of migraines from that time forward.  This is thus 
an increased evaluation for the period up to the November 24, 
2009, effective date of VA's grant of the 30 percent evaluation 
for migraine headaches.  The Board concludes that for the entire 
initial rating period the preponderance of the evidence is 
against assignment of the next higher, 50 percent evaluation for 
migraine headaches, again based on the absence of prolong, 
prostrating attacks of the requisite frequency.   The Board 
concludes that staged ratings are not warranted for the disorder, 
because, by the preponderance of the evidence, during no interval 
during the rating period were the symptoms of migraine headaches 
so severe and of such frequency and duration as to warrant the 
next higher, 50 percent evaluation.  Fenderson.  To the extent of 
a next higher evaluation being denied in this case for the 
Veteran's migraine headaches, the evidence preponderates against 
the claim and the benefit of the doubt does not apply.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


III.  Claim for Higher Initial Evaluations for a Low Back 
Disorder

The Veteran contends, in effect, that he is entitled to higher 
initial evaluations for his claimed low back disorder than the 10 
percent assigned prior to November 24, 2009, and than the 20 
percent assigned effective prior to that date.  

When reviewing the level of disability due to a service- 
connected joint disorder, when the rating is based on limitation 
of motion, the Board must consider an increased schedular rating 
based on functional loss due to pain on undertaking motion, 
weakened movement, fatigability, and incoordination. 38 C.F.R. §§ 
4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The general rating formula for the spine provides for the 
disability ratings under Diagnostic Codes 5235 to 5243, unless 
the disability rated under Diagnostic Code 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, for diseases and injuries of the 
spine, with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease.  38 C.F.R. § 4.171a, 
Diagnostic Codes 5235-5243 (2010).

In order to warrant a higher rating, the evidence must show the 
following under Diagnostic Codes 5235- 5243:

*	a 10 percent evaluation is warranted for limitation of 
flexion of the thoracolumbar spine to greater than 60 
degrees but less than 85 degrees; or for combined range of 
motion of the thoracolumbar spine of greater than 120 
degrees but not greater than 235 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour;  
*	a 20 percent evaluation is warranted for limitation of 
motion of the thoracolumbar spine of greater than 30 
degrees but no greater than 60 degrees; or for combined 
range of motion of the thoracolumbar spine of not greater 
than 120 degrees; or for muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour;  
*	a 40 percent evaluation is warranted for the low back for 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine; or   
*	a 60 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.

Incapacitating episodes of intervertebral disc syndrome having a 
total duration of at least six weeks during the previous 12 
months warrant a 60 percent disability rating. Incapacitating 
episodes of intervertebral disc syndrome having a total duration 
of at least four weeks but less than six weeks during the 
previous 12 months warrant a 40 percent disability rating.   
Incapacitating episodes of intervertebral disc syndrome having a 
total duration of at least two weeks but less than four weeks 
during the previous 12 months warrant a 20 percent disability 
rating.   Incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least one week but less than two 
weeks during the previous 12 months warrant a 10 percent 
disability rating.   38 C.F.R. § 4.71a, DC 5243.

Instructive notes inform of appropriate rating under the 
applicable codes. Note (1) to the rating formula specifies that 
any associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V). For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation. The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees. The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2). 
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion measurement to the nearest 
five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and 
cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Upon VA examination for compensation purposes in September 2005, 
a history was noted of a chronic low back condition with grade 1 
spondylolisthesis/ spondylolysis, present since 2004, with self-
reported resulting constant pain in the low back for the past 
year up to September 2005.  The Veteran reported increased pain 
with physical activity, and asserted that he treated the pain 
with Motrin and Tylenol.  The examiner found range of motion of 
the thoracolumbar spine from zero to 75 degrees flexion, from 
zero to 20 degrees extension, from zero to 20 degrees right and 
left lateral flexion, and from zero to 20 degrees right and left 
lateral rotation.  The examiner noted the presence of pain at the 
extremes of motion in all directions.  The examiner further noted 
additional limitation of joint function with repetitive use due 
to associated pain, fatigue, weakness, and lack of endurance.  
However, the examiner could not ascertain without resorting to 
speculation the degree of range of motion loss that resulted from 
pain, fatigue, weakness, and lack of endurance.  The examiner 
found no signs supporting the presence of intervertebral disc 
syndrome.  The examiner found motor and sensory functioning and 
reflexes in the lower extremities to be within normal limits.  
Early degenerative disk disease was present on x-rays.  

Based on these findings, the Veteran's low back disorder would 
warrant a 10 percent evaluation based on limitation of forward 
flexion of the thoracolumbar spine, with significant greater 
severity due to pain limiting functioning not shown to support a 
next-higher 20 percent evaluation as equivalent to limitation of 
flexion to less than 60 degrees.  Diagnostic Code 5235-5239.  The 
Veteran's functioning is not shown to be significantly impaired 
by his disability; the Veteran's assertions of more disabling 
pain are of limited credibility in this case, based on the 
Veteran's credibility for reporting his medical history, as 
discussed supra; and the Veteran's intervertebral disk syndrome 
was not shown or alleged to have resulted in periods of 
incapacity to support a higher disability rating under Diagnostic 
Code 5243.  

In an April 2007 statement, the Veteran reported that his back 
pain was a severity of 2-3 on a daily basis, unless he exerts 
himself.  He also informed that he took pain medication three 
times daily.  He further informed that approximately monthly he 
had a flare-up of his back pain of a severity greater than 5, at 
which time he would lie down and use a heating pad or else he 
would experience locking into a position.  

In a May 2007 statement submitted as a notice of disagreement, 
the Veteran reported that he had constant low back pain which 
"makes it impossible to do normal actions without some kind of 
pain as a result." The Veteran informed of being given a limited 
duty profile for multiple weeks in August 2004, September 2004, 
November 2004, December 2004, March 2005, June 2005, and 
September 2005.  However, he did not specify the bases for these 
limited duty profiles, and the Veteran's submitted statement 
spoke explicitly to both his headaches and his low back disorder.  

A November 2008 VA urgent care note informed of the Veteran 
seeking additional medication for migraine relief, but he also 
then reported taking one to three diclofenac tablets daily for 
back pain.

Upon VA examination of the Veteran for his low back disorder in 
November  2009, the disorder was noted to have progressively 
worsened, with treatment by non-steroidal anti-inflammatory drugs 
and fair response to treatment.  The examiner noted a history 
associated with the disorder of low back pain, stiffness, spasms, 
and variously sharp or dull aching pain of mild severity lasting 
hours and occurring daily, with radiating pain in the right leg 
to the knee which pain was itself variously a sharp or dull ache.  
The examiner also noted a history of flare-ups of the low back 
pain occurring every two to three weeks and lasting hours, 
precipitated by activity and relieved by rest and medication.  
During flare-ups, the Veteran had pain with resulting 50 percent 
decreased endurance.  

Upon physical examination in November 2009, the Veteran's gait 
was normal and there were not observable abnormalities of the 
spine.  There were also no presenting spasms, guarding, pain with 
motion, tenderness, or weakness.  There was no resulting 
impairment in motor or sensory functioning, and no associated 
impairment of muscle tone or atrophy.  Reflexes were also normal.  
Range of active motion of the thoracolumbar spine was from zero 
to 60 degrees forward flexion, zero to 10 degrees backward 
extension, zero to 30 degrees right and left lateral flexion, and 
zero to 30 degrees right and left lateral rotation.  There was, 
however, objective evidence of pain with active range of motion, 
as well as pain with repetitive motion.  There was not, however, 
additional limitation of motion as a result of pain following 
three repetitions.  X-rays revealed grade 1 spondylolisthesis of 
L5 on S1, with moderate disk space narrowing at L5-S1, with 
vertebral heights preserved and disk spaces otherwise preserved.  
The examiner assessed that the Veteran had problems with lifting 
and carrying due to his low back disorder, with associated pain, 
and that activities associated with lifting and carrying were 
impacted, as was work due to increased absenteeism.  

At the November 2009 VA examination for compensation purposes, 
the Veteran reported being employed with the same employer for 
over two years, with two  weeks lost from work over the past 12 
months due to his back and headaches.  The claims file contains 
no  records to verify the assertions of lost work due to 
headaches or low back disorder.   

More recent treatment records have emphasized the Veteran's 
difficulties with a diagnosed right shoulder impingement, while 
including some notation of the Veteran's ongoing headache and low 
back disorders.  At a January 2010 VA treatment, the Veteran 
reported taking Diclofenac three times daily for his chronic back 
pain, in addition to medications for his migraine headaches.

The Board finds the absence of observable impairment in gait, 
spasms, guarding, pain on motion, tenderness, or weakness, with 
the Veteran's limitations of functioning beyond displayed 
limitations of motion thus nearly entirely subjective, beyond 
objective indicia of pain and x-ray evidence of grade 1 
spondylolisthesis of L5 on S1, with moderate disk space narrowing 
at L5-S1.  As already discussed, the Veteran's assertions of 
medical history are in this case of limited credibility based on 
the implausibility or inconsistence of self-reported disability 
due to migraines.  The Board accordingly must rely substantially 
on objective findings to arrive at the level of disability 
warranted for the Veteran's low back disorder.  Reviewing the 
record, the Board finds that the limitation of motion displayed 
in November 2009, to the extent accepted as a credible 
demonstration of actual limitation of motion, represents a 
borderline reading between the criteria for a 10 percent 
evaluation and that for a 20 percent evaluation, based on 
limitation of flexion of the thoracolumbar spine.  Because the 
examiner asserted that there were objective indicia of pain on 
motion, the Board considers the evidence to preponderate in favor 
of the greater, 20 percent evaluation for the rating interval 
beginning from the November 24, 2009, date of that examination.  
Credible evidence of record did not support that 20 percent 
evaluation prior to the November 2009 examination, based in part 
on the absence of credible evidence of DeLuca factors of pain and 
pain on undertaking motion and associated weakened movement, 
fatigability, and incoordination, being present and of a 
disabling degree warranting the next higher, 20 percent 
evaluation for the interval prior to November 24, 2009.  Hence 
the Board finds that the evidence preponderates against a 
disability rating greater than 10 percent prior to that date.

The Board also finds the evidence preponderates against the next 
higher, 30 percent evaluation for the Veteran's low back 
disorder, based on the absence of evidence of DeLuca factors of 
pain and pain on undertaking motion and associated weakened 
movement, fatigability, and incoordination, being present and of 
a disabling degree warranting the next higher, 30 percent 
evaluation for the interval beginning November 24, 2009.  

As  discussed, the Board has duly considered all the evidence of 
record, but finds the Veteran's assertions of greater disability 
or symptoms of disability than those objectively shown upon VA 
examinations to be substantially lacking in credibility, based on 
the Veteran's history of inconsistent statements as documented 
regarding his claimed migraine headaches.   The Board has 
accordingly concluded that the evidence preponderates against 
entitlement to greater disability ratings than the 10 percent 
assigned for the initial rating period prior to November 24, 
2009, and than the 20 percent assigned effective November 24, 
2009, based on objective findings upon examination preponderating 
against those greater ratings and the absence of credible 
contrary evidence to support greater disability ratings.  
Buchanan; Culver.

Because the Board finds that during no interval over the initial 
rating period has the evidence supported a greater disability 
rating than that assigned for the low back disorder including by 
this decision and underlying RO/AMC decisions, and because the 
Board finds the weight of credible evidence has also not been in 
equipoise, the Board concludes that staged ratings are not 
warranted beyond those assigned, and the benefit of doubt 
doctrine also does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v; Fenderson.

IV.  Extraschedular consideration

The Board has considered whether the veteran is entitled to a 
higher disability rating on an extra-schedular basis.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm for extraschedular 
consideration is a finding that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the record does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards.  The 
symptoms associated with the low back disorder, namely pain and 
reduced motion, are reasonably contemplated by the 10 and 20 
percent evaluations assigned.  The same is true of the 30 percent 
evaluation assigned for the headaches, which contemplate the 
frequency and severity of the symptoms the Veteran describes.  
The Veteran contends that his headaches in particular require him 
to take a substantial amount of time off from work.  As discussed 
in the preceding sections, the Board finds his description of his 
headaches and their impact to be questionable. Moreover, the 
Board notes that the Veteran has remained employed on a full time 
basis for a number of years.  

Based on the above, the Board finds that his low back disorder 
and headaches clearly have not interfered markedly with his 
employment.  Nor has the veteran been hospitalized frequently for 
his disorders. In short, there are no legitimate grounds for 
consideration of assignment of an extra-schedular rating, to 
include referring this case to the Director of VA's Compensation 
and Pension Service for extra-schedular consideration. 


ORDER

A higher initial evaluation of 30 percent, but no more, is 
assigned for headaches for the rating period between February 1, 
2006, and November 23, 2009, subject to the laws and regulations 
governing the payment of monetary awards.  

A higher initial evaluation than the 30 percent assigned 
beginning November 24, 2009, for headaches is denied.  

A higher initial evaluation than the 10 percent assigned for a 
low back disorder the rating period between February 1, 2006, and 
November 23, 2009, is denied.

A higher initial evaluation than the 20 percent assigned for a 
low back disorder for the initial rating period beginning 
November 24, 2009, is denied.  



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


